UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4248
JOSE HERNANDEZ-CARBAJAL,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-297)

                   Submitted: November 8, 2001

                      Decided: November 20, 2001

    Before WILKINS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Steven H.
Levin, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2               UNITED STATES v. HERNANDEZ-CARBAJAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Jose Hernandez-Carbajal appeals the sentence imposed following
his guilty plea to re-entry after deportation by an alien previously con-
victed of an aggravated felony, in violation of 8 U.S.C.A. §§ 1326(a),
(b)(2) (West 1999) and distributing 28.3 grams of cocaine hydrochlo-
ride, in violation of 21 U.S.C.A. §§ 841(a)(1), (b)(1)(C) (West 1999
& Supp. 2001). Hernandez-Carbajal’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Counsel
states there are no meritorious issues for appeal, but contends on
Hernandez-Carbajal’s behalf that the district court erred in sentencing
him to seventy-eight months’ imprisonment, which was within the
guidelines range of seventy to eighty-seven months. Hernandez-
Carbajal was informed of his right to file a pro se supplemental brief
but has not done so.

   As Hernandez-Carbajal presents no challenge to the calculation of
the guidelines range but merely contends his sentence was too high
within the correct range, we find he is not entitled to appellate review
on his claim. See United States v. Jones, 18 F.3d 1145, 1150-51 (4th
Cir. 1994); United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).
In addition, we have examined the entire record in this case in accor-
dance with the requirements of Anders and find no meritorious issues
for appeal. We therefore affirm Hernandez-Carbajal’s conviction and
sentence.

   We deny counsel’s motion to withdraw at this time. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If
requested by the client to do so, counsel should prepare a timely peti-
tion for writ of certiorari, unless counsel believes that such a petition
would be frivolous. In that case, counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
               UNITED STATES v. HERNANDEZ-CARBAJAL               3
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                       AFFIRMED